Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 6, 9, 10, 12, 14, 15, 18, 19, 21, 23, 24, 26, 27, 29, 31, 32, 35, 36, 38, 40-43, 45, 47, 48, 50, 51, 53 and 55-57 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on November 11, 2019.  The submission is in compliance with the provisions of 



Specification
The disclosure is objected to because of the following informalities:  the substitute specification filed on September 16, 2019 is objected to under 
35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “which applications are incorporated by reference herein in their entirety” in paragraph [0001] on page 1.
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:
MPEP 211.02, in-part

For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b)  is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e)  or 120  if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(b). See 37 CFR 1.57(c). See also MPEP §§ 217 and MPEP § 608.01(p).

When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ).

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-08.2017]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter 
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 

The instant application is a 371 application which has an International filing date of March 16, 2018.  See a partial capture of the BIB sheet of the instant application below.

    PNG
    media_image1.png
    385
    482
    media_image1.png
    Greyscale


Specifically, PCT/GB2018/050695 was filed without an “incorporation by reference” statement to the earlier application filed in India.  Then, Applicant via the substitute specification filed on September 16, 2019, which is after the instant application's International filing date of 
March 16, 2018.  This is considered new matter.  MPEP 201.06(c): “An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).”  
Further, in Box VI of the PCT request form, R0/101, there is a statement regarding “incorporation by reference” which basically fulfills the written notification regarding “incorporation by reference” when the document is signed.  This satisfies the written notice according to Rule 4.18 but does not satisfy the conditions of PCT Rule 20.6 (a)(i)-(iv).  In the PCT, Applicant is not required to explicitly 
However, “incorporation by reference” in the PCT must be verified per PCT Rule 20.6 (a)(i)-(iv) for incorporating specific documents which were inadvertently left out of the PCT disclosure and Applicant has only a limited amount of time to explicitly indicate, during PCT prosecution, what the missing part(s) are and to submit those missing parts into the PCT file.  Once they are in the file and if they have complied with PCT Rule 20.6 (a)(i)-(iv), the additional sheets, added by “incorporation by reference” will be stamped “incorporation by reference” by WIPO.  Therefore, the entirety of the PCT application, including any missing parts added by “incorporation by reference” in the PCT prosecution will be a part of the National Stage application.
Therefore, the rules and requirements surrounding “incorporation by reference” relating to PCT are different than the “incorporation by reference” in US 

Applicant is required to cancel the new matter in the reply to this Office Action.

This objection to the specification can be overcome by deleting the phrase “which applications are incorporated by reference herein in their entirety” in paragraph [0001] on page 1 from the instant specification.



Claim Objections
Claims 6, 10 and 51 are objected to because of the following informalities:  
a)	in claim 6, line 4 of the claim, a space should be added after “23.22”;
b)	in claim 10, line 5 of the claim, “1R” should be changed to “IR”;
c)	in claim 51, line 2 of the claim, the language “2976cm-1,1751” should be changed to “2976 cm-1, 1751”; and
d)	in claim 51, line 5 of the claim, “IP” should be changed to “IR”.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, an “or” should be added before the last compound listed for proper Markush language format.

Claim 56 lacks antecedent basis from independent claim 1 because “tartaric acid” and “fumaric acid” are not listed in claim 1.  This rejection can be overcome by deleting “tartaric acid” and “fumaric acid” from claim 56.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 56 fails to further limit independent claim 1 because claim 56 is broader in scope than claim 1.  Claim 56 lists “tartaric acid” and “fumaric acid” but such salts are not found in claim 1.  This rejection can be overcome by deleting “tartaric acid” and “fumaric acid” from claim 56.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-4, 6, 9, 10, 12, 14, 15, 18, 19, 21, 23, 24, 26, 27, 29, 31, 32, 35, 36, 38, 40-43, 45, 47, 48, 50, 51, 53 and 55-57 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,227,990 {i.e., “the patent”}, taken alone, and in further view of Berge et al. {Journal of Pharmaceutical Sciences, January 1977, Vol. 66, No. 1, pages 1-19}.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims a compound that anticipates the instant .  
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., an anti-viral).  
Additionally, Berge et al. (Table I on page 2) teach a finite number of pharmaceutical salts which have been approved by the Food and Drug Administration (FDA).  Berge et al. teach that salts wherein the anion is a phosphate, succinate, citrate, fumarate and tartrate are approved by the FDA.  Berge et al. (page 16, column 1) teach that “[s]alt formation is a means of altering the physical, chemical, and biological 
Thus, one skilled in the art would be motivated to prepare products embraced by the patented claims, or prepare additional FDA approved salts, as taught by Berge et al., of the compound claimed in the patent to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would be useful as an anti-viral.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed 

The instant application and the patent share at least one common inventor (i.e., Manjinder Singh Phull).  Further, the patent and the instant application are not related to each other and thus no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the patent anticipate and/or render obvious the instant claimed invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 14, 15, 18, 19, 21, 23, 24, 26, 27, 29, 31, 32, 35, 36, 38, 40-43, 45, 47, 48, 50, 51, 53 and 55-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of Chemical Abstracts Registry Number 1609111-13-8 {indexed in the Registry file on STN CAS ONLINE May 28, 2014},

    PNG
    media_image2.png
    295
    836
    media_image2.png
    Greyscale
. 
    PNG
    media_image3.png
    154
    188
    media_image3.png
    Greyscale
(phosphoric acid);

1609111-19-4 {indexed in the Registry file on STN CAS ONLINE May 28, 2014},

    PNG
    media_image4.png
    292
    833
    media_image4.png
    Greyscale
.  
    PNG
    media_image5.png
    180
    216
    media_image5.png
    Greyscale
(oxalic acid);;
c)	the compound of Chemical Abstracts Registry Number 1609111-17-2 {indexed in the Registry file on STN CAS ONLINE May 28, 2014},


    PNG
    media_image6.png
    301
    838
    media_image6.png
    Greyscale
.  
    PNG
    media_image7.png
    183
    373
    media_image7.png
    Greyscale
 (citric acid); or

d)	Phull et al. {WO 2014/068265 A1} - who disclose and claim the phosphoric acid salt of the compound of Formula (1a), the oxalic acid salt of the compound of 


    PNG
    media_image8.png
    301
    512
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    161
    740
    media_image9.png
    Greyscale
.
Each of the above cited prior art disclose at least one compound that anticipates the instant claimed invention.  Phull et al. (page 19) disclose the process In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).	
	The claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
MPEP 2112 states:
I.    SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Therefore, each of the above cited prior art anticipate the instant claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 9, 10, 12, 14, 15, 18, 19, 21, 23, 24, 26, 27, 29, 31, 32, 35, 36, 38, 40-43, 45, 47, 48, 50, 51, 53 and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Phull et al. {WO 2014/068265 A1}, taken alone, and in further view of the teachings .
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims an acid salt of the compound of Formula (I), 
    PNG
    media_image10.png
    183
    368
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    271
    644
    media_image11.png
    Greyscale
  

Phull et al. {see entire document; particularly pages 2-4, 19 and 23-25; claims 1, 4-6, 9, 10, 15 and 16; and especially claim 4} teach, and claim, the phosphoric acid salt of the compound of Formula (1a), the oxalic acid salt of the compound of Formula (1a), and the citric acid salt of the compound of Formula (1a) in claim 4 (page 23), and the fumaric acid salt of the compound of Formula (1a) and the L-tartrate salt of the compound of Formula (1a) in claims 5, 6, 15 and 16 (pages 23 and 25),

    PNG
    media_image8.png
    301
    512
    media_image8.png
    Greyscale
.
Phull et al. (page 2, lines 30-32) teach that his compounds possess the preferred R-stereochemistry.
Phull et al. (page 19) disclose the process for preparing the fumaric acid salt of the compound of In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).	
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference, if any, between some of the compounds of Phull et al. and the compounds instantly claimed is that the instant claimed compounds are generically described in Phull et al.
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that 
Additionally, Berge et al. (Table I on page 2) teach a finite number of pharmaceutical salts which have been approved by the Food and Drug Administration (FDA).  Berge et al. teach that salts wherein the anion is a phosphate, succinate, citrate, fumarate and tartrate are approved by the FDA.  Berge et al. (page 16, column 1) teach that “[s]alt formation is a means of altering the physical, chemical, and biological characteristics of a drug without modifying its chemical structure.”  Berge et al. teach one of ordinary skill in the art that combining a known drug with one of the anions or cations approved by the FDA in order to make a salt does not affect the basic therapeutic properties of the drug, but is used to prolong the release of the active component, thereby eliminating various undesirable drug properties (page 1). A person of ordinary skill in the art, upon reading 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare products embraced by Phull et al.  A person of ordinary skill in the art would have been motivated to prepare various acid addition salts of Compound (Ia) taught by Phull et al., or prepare additional FDA approved salts as taught by Berge et al. of the compound as taught by Phull et al., to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would be useful as an anti-viral.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.




Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 12, 2021
Book XXV, page 136